IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-18-00020-CR

                                EX PARTE
                   LUIS ENRIQUE MIRANDA-HERNANDEZ


                        From the County Court at Law No. 1
                               Brazos County, Texas
                        Trial Court No. 14-05412-CRM-CCL1


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 21

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of

the date of this Order. See id.



                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed March 28, 2018




Ex parte Miranda-Hernandez              Page 2